FILED
                            NOT FOR PUBLICATION
                                                                              MAY 11 2017
                    UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ROSA H. QUINONES,                                No.    15-56319

              Plaintiff-Appellant,               D.C. No. 8:14-cv-01425-JC

 v.
                                                 MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

              Defendant-Appellee.


                   Appeal from the United States District Court
                       for the Central District of California
                 Jacqueline Chooljian, Magistrate Judge, Presiding

                              Submitted May 8, 2017**
                                Pasadena, California

Before: WALLACE, CHRISTEN, and WATFORD, Circuit Judges.

      Quinones appeals from the judgment of the district court upholding the final

decision of the Commissioner of Social Security that she was not disabled, and

thus not entitled to disability insurance benefits, pursuant to 42 U.S.C. §§ 416, 423.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction pursuant to 42 U.S.C. § 405(g) and 28 U.S.C. § 1291, and we

affirm.

      We review de novo a district court’s order affirming an administrative law

judge’s (ALJ) denial of Social Security benefits. Hill v. Astrue, 698 F.3d 1153,

1158 (9th Cir. 2012). The issue before us is whether the Commissioner’s final

decision determining that Quinones is not disabled is supported by substantial

evidence and free of reversible error. 42 U.S.C. § 405(g).

      In determining that Quinones was not disabled, the ALJ properly employed

the five-step sequential evaluation procedure and found that Quinones’s

impairments were not presumptively disabling under any of the listed impairments

outlined at 20 C.F.R. § Pt. 404, Subpt. P. App. 1. Subsequently, the ALJ found that

Quinones retained the residual functioning capacity for sedentary work with certain

restrictions, and that her subjective allegations were not fully credible.

      The Commissioner’s final determination was appealed to the district court

and, by stipulation, the case was referred to a magistrate judge. We conclude, based

upon the opinion of the magistrate judge, that the Commissioner’s final decision

denying benefits should be upheld as it is supported by substantial evidence and

free of reversible legal error. We agree with the magistrate judge that no weight




                                           2                                  15-56319
should be given to Dr. Kornu’s opinions because they are unsupported by the

factual record, and were improperly based on Quinones’s non-credible statements.

      Any error committed by the ALJ by not specifically addressing Dr. Kornu’s

opinions that Quinones was limited by debilitating flare-ups and loss of grip

strength was harmless. Quinones failed to meet her burden of proof. The only

evidence in the record that Quinones’s flare-ups, loss of grip strength, and fatigue

were frequent and debilitating was her testimony and self-reports to doctors, and

she does not contest the ALJ’s conclusion that she was “not entirely credible.” See

Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008) (“An ALJ may reject a

treating physician’s opinion if it is based ‘to a large extent’ on a claimant’s

self-reports that have been properly discounted as incredible.”).

      Therefore, for the reasons stated by the magistrate judge, we affirm.

      AFFIRMED.




                                           3                                      15-56319